Claims 21 to 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	These claims appear to be incomplete.  It appears that these are intended to limit the value of “a” but this is not clear from the claim language.

Please note that the prior art rejections below are consistent with the previous office action.  Applicants’ traversal has been considered but is not deemed persuasive for reason further explained below.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 16, 18 to 24 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over de Montigny et al.
	Initially, the Examiner acknowledges that de Montigny et al. do not specifically show the polyethersiloxane of formula (I) in claim 1.  The basis for this rejection lies in the fact that de Montigny et al. anticipate the process by which the claimed polyether-siloxane is prepared such that it would follow that the product that is prepared by the claimed method will likewise be prepared by the same method in the prior art.  
2 radical being of formula (II) requirement.
	See the reactant in column 2, lines 20 to 30, which corresponds to the reactant (IV) in claim 9.  See also the precursor in column 16, line 10 and that in Examples 1 and 2.  
	Of particular importance please see the teaching in column 2, lines 45 and on, that the siloxane is prepared in the presence of an alkane sulphonic acid catalyst.  Specifically de Montigny et al. teaches a perfluorobutanesulphonic acid catalyst.  This acidic siloxane is reacted with a polyether having an –OH group and meeting the claim-ed polyetherol reactant.  See column 3, lines 42 and on.  See again Examples 1 and 2 which show a process that is the same as that in claim 9.  
	Thus de Montigny et al. fully meet the process of claim 9 and it follows that, if the process in de Montigny et al. is the same as that claimed, then the resulting product will inherently be the same.  As such claims 1 and 9 are inherently met by the teachings of de Montigny et al.  When applicant claims a composition, in this case the polyethersilox-ane of claim 1, in terms of a property or characteristic (such as the radical of formula (II)) and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection.  See MPEP 2112 (III).
	For claims 10 and 11 again see the polyether reactant in column 3, line 45, and that used in the working examples.
	For claim 12 note that a 1:1 molar ratio of –OH reactant to acetoxy groups is used in the working examples such that when the only reactant is an –OH polyether (as in the case when all R2 groups in the siloxane on column 1, line 52, are polyethers as shown in column 1, line 65) a 1:1 molar ratio would have been immediately envisioned and/or obvious.
	For claim 13 see column 4, line 23, and the working examples which show a temperature of 70oC.
3 is passed.
	For claim 16 note that toluene is used in Example 1 and solvents in general are taught in column 4, line 16.
	For claim 18 note that the working examples and the siloxane precursor in column 16, line 10, meet these requirements.
	For claim 20 again see column 3, lines 45.
	For new claims 21 to 24 note that the formula shown in column 16, lines 5 to 10, corresponds to that claimed when b=1.  In this formula the corresponding a value is 6 such that these limitations are met by this formula.
	As can be seen, not only is the general process of claim 9 fully met by Montigny et al. but so are the dependent and preferred claims.  This lends even further evidence of the inherent presence of the R2 group of formula (II) in the siloxane prepared by de Montigny et al.
	For claims 2, 3 and 19 note that these limitations would inherently follow from the evidence above, noting that the preferred process limitations that result in this siloxane are fully met by de Montigny et al.
	For claim 4 again see column 3, line 45.
	For claims 5 and 6 note that column 4, lines 32 and on, teach the use of these siloxanes as foam stabilizers.
	For claim 7 note that the product produced therein is defined solely by the poly-ethersiloxane of claim 1 such that the method of producing such a product is inherently met be de Montigny et al. as noted above.  Note too that the soft foam blocks prepared in the working examples meet the requirement of producing a product that is a construction material composition.  See also column 1, lines 14 to 16.
	For claim 8 note that column 1, line 15, teaches such copolymers as an additive in a paint which meets the requirement of process of cleaning and care of hard surfaces, as paint will be applied to a clean, hard surface.  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over de Montigny et al.
While column 4, lines 15 and on, teach the presence of a solvent this also teach-es that the preferred reaction conditions can be adapted to the particular requirements and thus can deviate from that specifically taught.  With this in mind one having ordinary skill in the art would have found the exclusion of a solvent to have been obvious, particularly in reactions in which it is not necessary, in an effort to reduce potential health hazards or irritants from the reaction system.  In this manner one having ordinary skill in the art would have found a reaction without solvent to have been obvious over the teachings in de Montigny et al.

Applicants’ traversal has been considered but is not deemed persuasive.  Appli-cants try to make the point that perfluorobutanesulphonic acid is not a super acid such that formation of the cyclic units of formula (II) would not inherently occur in the process of de Montigny et al.  The evidence provided, though, does not support this.  Applicants define superacid by Ho value but only provide a pKa value for perfluorobutanesulphonic acid.
	In contrast please see the Sigma-Aldrich data sheet for perfluorobutanesulphonic acid which indicates that perfluorobutanesulphonic acid (or nonafluorobutane sulfonic acid) is a super acid. From https://www.sigmaaldrich.com/US/en/product/aldrich/562629

    PNG
    media_image1.png
    134
    783
    media_image1.png
    Greyscale

	More importantly see “Superacid Chemistry”, Chapter 2 (Superacid Systems), section 2.1.1.4 “Perfluoroalkanesulfonic acids” which includes perfluorobutanesulphonic acid as shown:

    PNG
    media_image2.png
    123
    575
    media_image2.png
    Greyscale

This shows an Ho of -13.2 which meets the term “superacid” as defined by applicants (having an Ho value lower than -11.93).
	Thus the Examiner maintains her position that the process by which the siloxane of claim 1 is made is the same as that in de Montigny et al. such that it follows that the resulting product will be the same.  
	As an aside the Examiner notes that column 2, lines 55 to 57, of de Montigny et al. refers to two DE references as teaching the preparation of siloxanes in the presence of a fluorinated alkanesulphonic acid.  Document 2,802,668 corresponds to the English language document US 4,177,201 (cited in the attached PTO-892).  This patent teaches that the siloxanes therein (and thus the siloxanes in de Montigny et al.) can be prepared in the presence of sulphonic acids including trifluoromethane sulfonic acid which appli-cants admit is a superacid.  See column 4, lines 5 to 20. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
9/9/2021


/MARGARET G MOORE/Primary Examiner, Art Unit 1765